Marshall, Ch. J.
The majority of the court is of opinion, that the writ of error must be quashed, this court not having jurisdiction. The refusal of the court below to quash the execution, on motion, is by some of the judges supposed not to be a judgment to which a writ of *3281 error lie. ^Others are of opinion, that a writ of error will lie to J that decision of the court, but that this writ of error is not to the judgment of the circuit court, but to that of the justices.
Writ of error quashed.